 


109 HR 204 IH: To amend the Richard B. Russell National School Lunch Act to restore audit funds under the Child and Adult Care Food Program to 1.5 percent from 1 percent for fiscal years 2005 through 2007.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 204 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Serrano introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to restore audit funds under the Child and Adult Care Food Program to 1.5 percent from 1 percent for fiscal years 2005 through 2007. 
 
 
1.Child and Adult Care Food Program Audit fundsSection 17(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(i)) is amended by striking (except, in the case of each of fiscal years 2005, 2006, and 2007, 1 percent).  
 
